DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, lines 1-2 “wherein the wherein the window is”, should read, “wherein the window is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0287334 Grant et al., hereinafter “Grant”, in view of US 2006/0195073 Connors et al., hereinafter “Connors” (both cited previously).
Regarding claim 1, Grant discloses a device for shaping tissue (Para 57; a probe that ablates tissue; Figure 9, element 900), comprising: a tip (Figure 9, element 920) configured to connect to tubes (Figure 10, elements 904-906); wherein one tube (Figure 10, elements 904 
Grant does not disclose wherein the tip has a window on one face thereon; wherein the tip is made of a laser non-transmissive material; wherein the window is made of a laser transmissive material. 
However, Connors discloses a device (Figure 3, element 10) that shapes tissue (Para 20) and teaches wherein the tip has a window (Figure 7, element 48) on one face thereon (Figure 7, on the tip 46, see response to arguments for further explanation and reasoning of rejection); wherein the tip (Figure 7, element 46) is made of a laser non-transmissive material (Para 34; made of metal); wherein the window (Figure 7, element 48) is made of a laser transmissive material (Para 34; made of sapphire).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added the window of Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while in contact with the tissue (Connors; Para 34).
Regarding claim 2, Grant discloses all the limitations of claim 1.
Grant does not disclose the tip is made of metal.
However, Connors discloses the tip (Figure 7, element 46) is made of metal (Para 34; made from copper).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the type of material the tip was made from, as taught by Connors, in the invention of Grant, in order for the tip to radiate the cold temperature to the window and the desired tissue (Connors; Para 34).
Regarding claim 3, Grant discloses the tip (Figure 9, element 920) is configured with an internal close- looped circulation system (Para 186 and Figure 9; the supply tube 911 connects to duct 905 that supplies cold fluid to the tip 920 and is then circulated back through duct 906 which connects to tube 912 that goes to the return outlet 926).
Regarding claim 4, Grant discloses the cold source (Figure 9, element 925) includes a cold-fluid pump (Para 186; cooling fluid is pumped to the desired tubes).
Grant does not disclose water as the cooling fluid. 
However, Connors teaches water as the cooling fluid (Para 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the cooling fluid is water as taught by Connors, in the invention of Grant, in order to cool the metal tip (Connors; Para 34).
Regarding claim 6, Grant discloses all the limitations of claim 1. 
Grant does not disclose the window is a sapphire window.
However, Connor teaches the window (Para 34) is a sapphire window (Para 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a sapphire window as taught by Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while in contact with the tissue (Connors; Para 34).
Regarding claim 7, Grant discloses the tip (Figure 9, element 920) is configured to cool to 0°C (Para 198; the capsule is cooled in the range -20-0 degrees Celsius).
Regarding claim 13, Grant discloses a system for shaping tissue (Para 57; a probe that ablates tissue; Figure 9, element 900 Para 18), comprising: a computer (Para 18, 105-106, and 218); a laser source (Figure 9, element 900; laser probe), in communication with the computer (Para 105 and 106 disclose that the controller, i.e. the computer, controls laser power), and configured to generate a laser beam (Para 105 and 106; the controller is responsible for generating a laser power and pulse timing, i.e. controlling the laser beam); a temperature sensor (Para 05; the probe can include a temperature sensor) in communication with the computer (Para 105 and 106 disclose that the laser is being modulated based on the measured temperature, via the controller); a tip (Figure 3B, element 324) in communication with the temperature sensor (Figure 3A, element 308) and configured to: receive and transmit the laser beam to the tissue (Para 181 discloses that the laser is applied to a part within the body of the patient, it is inherent that the tip 920 has an opening in it, Figure 13A shows an opening in the tip); and transfer heat from the tip to a cooling fluid inside the tip (Para 186 and 187); wherein the tip has a shaft (Figure 9, element 903) with a laser fiber (Figure 9, element 901; Para 181) therein, and an opening for a laser beam to shine through (Para 181 discloses that the laser is applied to a part within the body of the patient, it is inherent that the tip 920 has an opening in it, Figure 13A shows an opening in the tip).
Grant does not disclose wherein the tip has a window on one face thereon; wherein the tip is made of a laser non-transmissive material; wherein the window is made of a laser transmissive material. 
However, Connors discloses a device and method (Figure 3, element 10) that shapes tissue (Para 20) and teaches wherein the tip has a window (Figure 7, element 48) on one face thereon (Figure 7, on the tip 46, see response to arguments for further explanation and reasoning of rejection); wherein the tip (Figure 7, element 46) is made of a laser non-transmissive material (Para 34; made of metal); wherein the window (Figure 7, element 48) is made of a laser transmissive material (Para 34; made of sapphire).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added the window of Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while in contact with the tissue (Connors; Para 34).
Regarding claim 14, Grant discloses the computer (Para 18, 105-106, and 218) is configured to modulate the laser beam (Para 105 and 106; the controller manages temperature regulations by modulating laser power and pulse timing).
Regarding claim 15, Grant discloses the computer (Para 18, 105-106, and 218) modulates the laser beam in response to temperature signals (Para 105 and 106; the controller manages temperature regulations by modulating laser power and pulse timing) from the temperature sensor (Para 105 and 106).
Regarding claim 16, Grant discloses all the limitations of claim 13.
Grant does not disclose the window is made of sapphire. 
However, Connor teaches the window (Para 34 and Figure 7, element 48) is made of sapphire (Para 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed a sapphire window as taught by Connors to another side of the tip disclosed in Grant, in order to regulate temperature through the window while ablating the tissue in contact (Connors; Para 19 and 34).
Regarding claim 17, Grant discloses the tip (Figure 9, element 920) includes a closed-loop circulation system (Para 186 and Figure 9; the supply tube 911 connects to duct 905 that supplies cold fluid to the tip 920 and is then circulated back through duct 906 which connects to tube 912 that goes to the return outlet 926) that hold the cooling fluid (Para 186).
Regarding claim 18, Grant discloses a cold source (Figure 9, element 925 and Para 186-187) in communication with the tip (Figure 9, element 920 and para 186-187).
Regarding claim 19, Grant discloses a discharge container (Figure 9, element 926 and Para 186-187) in communication with the tip (Figure 9, element 920 and Para 186-187).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0287334 Grant et al., hereinafter “Grant”, in view of US 2006/0195073 Connors et al., hereinafter “Connors”, further in view of CA 2587331 Werneth et al., hereinafter “Werneth” (cited previously).
Regarding claim 5, Grant discloses the cold source (Figure 9, element 925).
Grant does not disclose the cold source includes an iced saline solution.
However, Werneth discloses a tissue ablation device (Abstract) and teaches iced saline as a cooling source (Para 108).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the cooling fluid is iced saline as taught by Werneth, in the invention of Grant, in order to cool the area of the tissue to be ablated (Werneth; Para 108).
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Attorneys argument about the 112 (a) rejections discussed in the interview were considered persuasive and the potential rejection has been withdrawn.
Attorney’s argument made towards the motivation to combine references Grant and Connors was considered but is not considered persuasive for the following reasons: 
Examiner believes adding both elements 46 and 48 of Connors instead of the tip 1304 of Grant is an obvious combination. The tip 46 of Connors is made of non-transmissive material, so it would be obvious to one in the art to make the tip 1304 made of non-transmissive material. Consider Para 126 of Grant, it discloses the tip portion of the laser fiber itself can be plain (e.g., flat) cut so the energy directly exits the tip of fiber along its axis, which means that the tip can be configured to fire laser from the opening shown in Figure 13A. So if the tip is made of non-transmissive material like disclosed in Connor, it would be obvious to add the window 48 on another side of the lens 1306. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792